NO. 12-11-00397-CR
                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

CARL WADE CURRY,                                  §       APPEAL FROM THE 7TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
       Carl Wade Curry appeals his conviction of felony theft. Appellant raises two issues on
appeal. We affirm.


                                           BACKGROUND

       Appellant was indicted by a Smith County grand jury for unlawfully appropriating
livestock feed with the aggregate value of $20,000 or more but less than $100,000. Appellant
asserted his right to self-representation and pleaded “not guilty.” The trial court appointed
standby counsel.
       Ultimately, a jury found Appellant guilty.          Appellant pleaded true to the State‟s
enhancement allegation, and the trial court sentenced Appellant to eighteen years of
imprisonment. This appeal followed.


                                         JUDICIAL NOTICE
       Appellant raises two issues on appeal regarding the right to self-representation and the
imposition of court costs. After Appellant filed his brief, the State filed a motion for this court to
take judicial notice of the record of a hearing in which Appellant appeared before the same trial
court judge on a different criminal case. The State contends that judicial notice is appropriate
because (1) the trial court judge referred to proceedings from the other criminal case when
Appellant invoked his right to self-representation in this case, and (2) the criminal case to which
the trial court judge referred was ultimately appealed to this court. Thus, we first address
whether we may take judicial notice of this hearing for the purpose of determining whether
Appellant was aware of the dangers and disadvantages of proceeding to trial without an attorney
when he asserted his right to self-representation in this case.
Purpose and Court’s Authority
       Texas Rule of Evidence 201 governs judicial notice of adjudicative facts. See TEX. R.
EVID. 201(a). Judicial notice is “[a] court‟s acceptance, for purposes of convenience and without
requiring a party‟s proof, of a well-known and indisputable fact; the court‟s power to accept such
a fact.” BLACK‟S LAW DICTIONARY 863-64 (8th ed. 2004). Facts that are susceptible to judicial
notice “cannot be subject to reasonable dispute” and “must be capable of accurate and ready
determination by resort to sources whose accuracy cannot reasonably be questioned.” See TEX.
R. EVID. 201(b); Kubosh v. State, 241 S.W.3d 60, 64 (Tex. Crim. App. 2007) (citations omitted).
       Generally, an appellate court cannot go to the record of another case for the purpose of
considering testimony found there but not shown in the record of the case before it. See Fletcher
v. State, 214 S.W.3d 5, 7 (Tex. Crim. App. 2007) (citing Turner v. State, 733 S.W.2d 218, 223
(Tex. Crim. App. 1987)). This is because an appellate court may not take judicial notice of a fact
that would ultimately relieve a party of its burden of proof. See Somers v. State, 368 S.W.3d
528, 537 (Tex. Crim. App. 2012) (appellate court‟s judicial notice of reliability of tests “cannot
serve as the sole source of support for a bare trial record”); Turner, 733 S.W.2d at 223. But an
appellate court may take judicial notice of its own records in the same or related proceedings
involving the same or nearly the same parties. Id. (citations omitted).
       Judicial notice should be taken, if at all, “where [it is] necessary to avoid an unjust
judgment,” and it supports the integrity of the fact finder‟s ruling. See Watkins v. State, 245
S.W.3d 444, 456 (Tex. Crim. App. 2008); Davis v. State, 227 S.W.3d 766, 769-70 (Tex. App.—
Tyler 2005, pet. granted), aff’d, 227 S.W.3d 733 (Tex. Crim. App. 2007). But Rule 201(d)
makes judicial notice mandatory if a party requests that judicial notice be taken and supplies the
court with the necessary information. See TEX. R. EVID. 201(d). When the matter that is
requested to be judicially noticed is appealed to this court, and the record in that appeal contains
transcribed court reporter‟s notes reflecting testimony that was judicially noticed by the trial



                                                  2
court or otherwise reflects that testimony, we will judicially notice the record of the same
testimony noticed by the trial court. See Bradley v. State, 564 S.W.2d 727, 732 (Tex. Crim.
App. 1978).
The State’s Motion
       The State asks this court to take judicial notice of the record of a hearing conducted on
February 14, 2011, in trial court cause number 007-1469-09 (appellate court cause number 12-
11-00139-CR) (Curry I). On June 13, 2011, Appellant invoked his right to self-representation in
the instant case and confirmed that he had been tried in a prior criminal case before the same trial
court judge in which he waived counsel and represented himself. The trial court recounted that
in Curry I,


               [y]ou elected to waive counsel and represent yourself. We went over all the
               required warnings and approved your waiver of right to counsel to proceed pro
               se. And we appointed Mr. Loyd to be your standby counsel, under the law. And
               you proceeded through the jury trial in that fashion.


The following dialogue then took place:

               Trial Court:   [The l]aw requires me in every case to find out if a person wants
                              to represent themselves or not, so I‟ll make that inquiry of you in
                              these two new cases, since we‟ve covered that previously. Do
                              you wish to have an attorney to represent you in these or do you
                              wish to waive counsel and represent yourself again[?]

               Appellant:     I wish to waive counsel and represent myself, Your Honor.

               Trial Court:   I went back through all those things we talked about at those
                              various hearings in your prior case. Just so the record is
                              complete, that prior case cause number was 007-1469-09 [Curry
                              I]. Your answers would be the same?

               Appellant:     Yes, sir, that‟s correct.

               Trial Court:   All right, sir. As we had previously, I‟ll have a waiver of right to
                              counsel for you to execute in each of those two newest cases so
                              that we can get that procedural requirement done.

                              You realize that the court will appoint you standby counsel, just
                              as we did last time; that that standby counsel, at any point, can
                              move up to be your attorney, if you decide that you change your
                              mind on being pro se at any point in either case. And that if you
                              wish to hire counsel at either point, you have a right to hire a new
                              lawyer as well, if you want a retained lawyer to represent you in
                              each of these two new cases.




                                                          3
                  Appellant:     Yes, sir.

                  Trial Court:   Do you understand all that process?

                  Appellant:     Yes, sir, I do.


         The State specifically requests us to take judicial notice of the “Hearing on Defendant‟s
Waiver of Counsel,” which is contained in Volume IV of the reporter‟s record in Curry I. The
reporter‟s record was filed in this court on June 15, 2011, is the “original,” and is certified as a
true and correct transcription of the proceedings.
         The hearings in both cases involve the same parties (the State of Texas and Appellant),
address substantially similar subject matter (Appellant‟s invocation of his right to self-
representation against felony theft charges), and contain dialogue between Appellant and the
same trial judge pertaining to Appellant‟s invocation of his right to self-representation.1 See
Turner, 733 S.W.2d at 222-23. Appellant does not dispute that he was admonished in Curry I,
and admits in a subsequent pleading that he was “admonished to pro se representation in this
case.”
         Under the general rule, we are not permitted to take judicial notice of testimony in
Curry I that is not included in the record of the case before us. But the State‟s request for
judicial notice does not violate the underlying purpose of the general rule.                           See generally
Somers, 368 S.W.3d at 537; Turner, 733 S.W.2d at 223; see also Magic v. State, 217 S.W.3d
66, 72 (Tex. App.—Houston 1st Dist.] 2006, no pet.) (refusing to take judicial notice of mandate
of another case because it would impermissibly relieve state of its burden). Instead, the State‟s
purpose is to provide this court with the record of a prior discussion Appellant had with the trial
court that Appellant has acknowledged in this case. See Bradley, 564 S.W.2d at 732.
Avoidance of Unjust Judgment
         The focus of a trial court‟s admonishments to a defendant wishing to proceed pro se is on
the defendant‟s knowing and intelligent assertion of his right to self-representation. Johnson v.
State, 760 S.W.2d 277, 278 (Tex. Crim. App. 1988). The trial court is charged with the
responsibility of making a record that establishes the individual “who would represent himself
„knows what he is doing and his choice is made with eyes open.‟” Goffney v. State, 843 S.W.2d
1
            During one of the hearings in this case, Appellant requested a reporter‟s record of the trial in Curry I. He
explained that the reporter‟s record would help him prepare for trial in this case because there were “[a] lot of
parallels, a lot of similarities between all three of those. A lot of those have the same witnesses in them, as well as a
lot of the same incidents in those.”



                                                           4
583, 585 (Tex. Crim. App. 1992) (citations omitted). Here, the trial court made a general
reference to “all those things we talked about” in Curry I relating to Appellant‟s invocation of
his right to self-representation. Appellant‟s confirmation that his answers would be the same in
the second trial serves as an acknowledgment that Appellant and the trial court had previously
discussed Appellant‟s invocation of his right to self-representation. Appellant did not dispute the
existence of that dialogue when he invoked his right to self-representation in this case, nor does
he contest its existence on appeal. See TEX. R. EVID. 201(b); Kubosh, 241 S.W.3d at 64. The
prior dialogue between Appellant and the trial court regarding self-representation is also
“capable of accurate and ready determination” by resorting to Volume IV of the reporter‟s record
in Curry I. See TEX. R. EVID. 201(b); Kubosh, 241 S.W.3d at 64.
       A defendant should not be allowed to assert his right to self-representation by
acknowledging a trial court‟s prior admonishments relating to the dangers and disadvantages of
self-representation and then complain on appeal that he did not proceed “with eyes open”
because the trial court did not conduct a new inquiry on the assertion of his right to self-
representation. See generally United States v. Tate, No. 12-50363, __ Fed. Appx. __, 2013 WL
3456742, at *2 (5th Cir. July 10, 2013) (“The essential inquiry is whether circumstances have
sufficiently changed since the date of the Faretta inquiry that the defendant can no longer be
considered to have knowingly and intelligently waived the right to counsel.”) (quoting United
States v. Hantzis, 625 F.3d 575, 581 (9th Cir. 2010)).
       Here, the State provided this court with Volume IV of the reporter‟s record from Curry I
to show the contents of the prior discussion between the trial court and Appellant that was
referenced in the present case. See TEX. R. EVID. 201(d). The discussion is not subject to
reasonable dispute, is capable of accurate determination by referring to Volume IV of the
reporter‟s record in Curry I, and provides the basis for the trial court‟s finding that Appellant
was aware of the dangers and disadvantages of self-representation. Accordingly, we grant the
State‟s motion for judicial notice.


                                      SELF-REPRESENTATION
       In his first issue, Appellant contends that he was not properly admonished about the
dangers and disadvantages of proceeding at trial without an attorney. As a result, he argues




                                                5
further, his waiver was unknowingly made, amounting to the denial of his right to effective
assistance of counsel.
Applicable Law
        “In all criminal prosecutions, the accused shall enjoy the right to . . . have the Assistance
of Counsel for his defence.” U.S. CONST. amend. VI. The right to counsel is a fundamental
right, and the “[c]ourts indulge every reasonable presumption against waiver and do not presume
acquiescence in the loss of fundamental rights.” Williams v. State, 252 S.W.3d 353, 356 (Tex.
Crim. App. 2008) (citations omitted). But if a criminal defendant elects to proceed without
counsel, he has a constitutional right to do so. See Indiana v. Edwards, 554 U.S. 164, 170, 128
S. Ct. 2379, 2383, 171 L. Ed. 2d 345 (2008); Faretta v. California, 422 U.S. 806, 819-20, 95 S.
Ct. 2525, 2533, 45 L. Ed. 2d 562 (1975).
       Several benefits associated with the right to counsel are relinquished upon a defendant‟s
invocation of his right to self-representation. See id., 422 U.S. at 835, 95 S. Ct. at 2541; see also
Williams, 252 S.W.3d at 356. Our inquiry does not center on a traditional waiver of counsel
analysis, but on whether the defendant makes a knowing and intelligent assertion of the right to
self-representation. Johnson, 760 S.W.2d at 278. The decision to waive counsel and proceed
pro se is made knowingly and intelligently if it is made with a full understanding of the right to
counsel, which is being abandoned, as well as the dangers and disadvantages of self-
representation. Collier v. State, 959 S.W.2d 621, 626 (Tex. Crim. App. 1997). The decision is
made voluntarily if it is uncoerced. Id.
       A defendant “should be made aware of the dangers and disadvantages of self-
representation, so that the record will establish that „he knows what he is doing and his choice is
made with eyes open.‟”       Faretta, 422 U.S. at 835, 95 S. Ct. at 2541 (citations omitted);
Williams, 252 S.W.3d at 356. No formulaic questioning or particular script is required in order
for a trial court to assure itself that an accused who has asserted his right to self-representation
does so with eyes open. Burgess v. State, 816 S.W.2d 424, 428 (Tex. Crim. App. 1991); see
also Blankenship v. State, 673 S.W.2d 578, 583 (Tex. Crim. App. 1984) (questioning about age,
education, background, or previous mental history not required in every instance). “When
advising a defendant about the dangers and disadvantages of self-representation, the trial judge
must inform the defendant that there are technical rules of evidence and procedure, and he will




                                                 6
not be granted any special consideration solely because he asserted his pro se rights.” Williams,
252 S.W.3d at 356.


Judicially Noticed Facts
       Appellant‟s first court appearance in this case was on June 13, 2011.2 At that time,
Appellant confirmed that he appeared before the trial court judge in Curry I, they “went over all
the required warnings,” and that he wanted to represented himself again. When Appellant
asserted his right to self-representation in Curry I, the trial court‟s discussion included the
following dialogue:


                  Court:   All right, sir. And everyone has that legal right. . . . [A]nd I always tell
                           people that tell me they want to represent themselves what they tell us
                           in law school when they‟re training us as young individuals to be
                           lawyers, is if you ever get put in a position where you have a case
                           where you‟re a party and you elect to represent yourself, you have a
                           fool for a client.

                           Part of the reason they explain that to us is that part of the lawyer—role
                           of the lawyer . . . in cases that go to court is to be somewhat detached,
                           not be the one in the hot seat, whether it‟s a civil matter or criminal
                           matter; and therefore, hopefully, have a better perspective and better
                           judgments in relation to addressing the legal issues in their particular
                           case.

                           ....

                           [T]hey just warned us it was not a very smart thing for the lawyer to
                           elect to not go get a lawyer to represent themselves.

                           So I share that always with people because I think it‟s a pretty good
                           perspective if the scholars are telling lawyers that they shouldn‟t be
                           representing themselves has, obviously, that—at least that implication
                           if not more, for people that are not trained in the law. So, do you
                           understand what I‟m saying in that regard?

               Appellant: Yes, Your Honor, I do.


       The trial court told Appellant that he wanted to make sure Appellant “understands that
the law provides [criminal defendants] have a right to hire counsel, if they wish to,” and noted
that Appellant had retained counsel at one point. He also advised, “[I]f you can‟t afford to hire
your own counsel, if you‟re indigent under the law, the Court system will appoint you a free


       2
           Appellant filed his first pro se motion in this case on May 31, 2011.



                                                           7
lawyer for that lawyer to represent you.” When the trial court asked whether Appellant wanted
to “attempt to have a lawyer represent you, whether you could hire one or have one appointed for
free,” Appellant responded, “No sir. At this time, I do not. . . .”
        Appellant had explained that he wanted to represent himself because


                I feel like my case is a very unique case. It‟s involved in the cattle industry.
                I‟ve been in it all my life. I understand the mechanics of it, how it works. Pretty
                much the industry standard of the way payments occur, the way deliveries occur,
                the way pick-ups occur when we‟re picking cattle up, as well as going and
                delivering cattle, say, to a rancher or wherever the cattle are going to. I‟m very
                versed in that.

                I‟ve had some experience in law. We‟ve had some things go on within our
                family and within my past. And I feel experienced enough in the law. And I
                have access to a law book that I do use and I am able to study up on the law and
                about my cases. So that‟s—but as far as the mechanics of being able to
                understand how everything works within the industry that I‟m involved in, I‟m
                very knowledgeable about that.

                So, basically, I‟ve been studying the law to understand the law aspect of it,
                versus the practicality part of the cattle business and what the case is about.


During his discussion with Appellant, the trial court noted that State‟s counsel was present and
that Appellant was under oath, which could also be detrimental to Appellant‟s interest.
Specifically, the trial court stated as follows:


                That‟s part of another danger of representing yourself is everything you do in
                the courtroom they have immediate knowledge of because they‟re here with
                you.

                And, normally, the lawyer‟s talking. . . . Anything the lawyer says may,
                typically, not be of much use to the State because the lawyer tries to be very
                careful about what they say that would reveal any attorney/client confidences
                the client has given to the lawyer.

                Instead, they try to focus more on the legal aspects of the case. A person that‟s
                not a lawyer may, frankly, not really realize what benefit they‟re giving to the
                State in their various statements that you make here in court. So, again, today‟s
                hearing‟s not any purpose for getting into the facts of your case at all. It‟s really
                centered around making sure you understand you have a right to have a lawyer
                represent you[.]

                ....

                And then, secondly, once you know that, which you‟ve told me you already do,
                that you‟re wishing to waive any right to have an appointed counsel to represent
                you, for whatever reason that you have. And I understand your primary
                reason[.]



                                                         8
                  ....

                  On the other hand, you‟re off into an area where your opponents will know a lot
                  more about the legal aspects of your case than you will. And so it really
                  becomes a function of are you really putting yourself in a better spot by electing
                  not to have a lawyer so that you can run your own defense, whenever they have
                  the legal knowledge that you‟ll be going up against.

                  Because part of representing yourself is that the Court doesn‟t help you. You
                  have to know the laws. You have to know the evidentiary rules. You have to
                  know the procedure. All the things a lawyer would be doing for you, you have
                  to be responsible for at that point. And, again, presumably, having a jury trial,
                  the jury gets to watch all of us, including a defendant. They will, I suspect,
                  think it‟s unusual that a person‟s elected to waive counsel and represent
                  themselves.

                  ....

                  [That is] just one of those things that—I try to cover everything, not to deter you
                  from representing yourself, but to make sure that you, in fact, understand all the
                  nuances that are going on when cases get into courtrooms.


         Upon further inquiry, Appellant told the trial court that he was forty-four years old and
had undergraduate degrees in animal science and agricultural education from Texas A&M
University in College Station.3 Also, Appellant previously appeared in court on other matters,
but Curry I was the first case in which he represented himself.
         During the hearing in Curry I, Appellant confirmed numerous times that he was not
forced to represent himself and that self-representation was his sole decision. The trial court
inquired as to Appellant‟s knowledge of the offense in which he was charged, the punishment
range, and the State‟s burden of proof. Appellant told the trial court that he knew he was
charged with “theft of livestock, more than 10 head less than $100,000,” a third degree felony
with a punishment range of 2 to 10 years of imprisonment. He also acknowledged that because
the State alleged a prior felony conviction in its indictment, he knew the punishment range could
be elevated to a second degree felony (2 to 20 years of imprisonment) if the enhancement
paragraph was found true. The trial court questioned Appellant about the State‟s burden of proof
and explained that




         3
            Appellant‟s education level was included in the PSI report in this case, which also stated that Appellant
did not fail any grades and was not in any special education classes.



                                                          9
                I‟m asking you—because one of the things that the law provides is for the State
                to be able to prevail in their case they have certain elements of proof they have
                to prove in order to establish or support a conviction.

                ....

                I‟m supposed to . . . find out [if you] know what those elements are. Because if
                you do, then you do. If you don‟t, then it kind of shows that you don‟t really
                know what the State has to prove to convict you.


Appellant told the court that he understood what the State would be trying to prove, and stated
that


                [i]f you‟re speaking of what I think you‟re speaking of, which would be who all
                was involved in the case, the people that was involved, who the—of course, I
                was, of course. The people that was involved. Well, in this case, the amount of
                cattle that was involved, the amount of money that was involved. The things
                that went on in the case that led up to the alleged crime.


       The trial court asked Appellant whether he was familiar with the rules of evidence, the
code of criminal procedure, and the penal code, and Appellant told him that he was familiar with
them because “I have them in my law book.” The trial court also told Appellant that if he
testified at trial, there would be no breaks in examination and that Appellant would be required
to make objections for himself.              Upon further questioning, Appellant confirmed that he
understood that representing himself was more than just telling his side of the story.
       Finally, the court appointed a “standby lawyer,” explaining that the standby lawyer would
be available to answer questions, but would not be “running the case” or “making strategic
decisions.”


       Trial Court:    [P]art of the reason that I raise all those is, really, to make sure you think
                       them through.

                       The law provides that you have the right to claim representation, give up
                       that right of representation, and have the lawyer step in at any point.
                       That‟s the reason I appoint the standby lawyer. Because if we‟re halfway
                       through a trial, it would be fairly disruptive for a new lawyer to come in,
                       not know what‟s happened up to that point, really, other than what you
                       could quickly tell him. And then him have to pick up and carry forward to
                       wherever the status of your case was. . . . But, again, you‟re the one that‟s
                       in charge of the trial of the case. That‟s what you wish to do?

       Appellant:      Yes, sir, it is.




                                                         10
Analysis
        In this case, Appellant signed a written waiver of the right to counsel after he invoked his
right to self-representation.         The waiver states that Appellant was advised of his right to
representation by counsel, the right to appointed counsel if he is indigent, and that, understanding
those rights, Appellant “wish[es] to waive that right and request the court to proceed with my
case without an attorney being appointed for me. I hereby waive my right to counsel.” Although
this case and Curry I were both felony theft cases with the same punishment range, the trial court
did not question or admonish Appellant about the punishment range in this case.
        Appellant made two acknowledgments that he was admonished “about self-
representation”—during his arraignment as previously discussed and upon his filing a request for
investigative expenses.4 The record also shows that Appellant represented himself in two
criminal cases prior to the commencement of trial in this case. Appellant‟s PSI report reflects
that Appellant received a guilty verdict by a jury in Smith County and was sentenced to
imprisonment for twenty years before he invoked his right to self-representation in this case.5
The PSI report also shows that while this case was pending (and after Appellant invoked his right
to self-representation), Appellant received a guilty verdict by a jury in Hardeman County and
was sentenced to imprisonment for ninety-nine years.
        Appellant urged several motions for continuance throughout the pendency of this case.
Appellant needed testimony from Curry I and requested continuances in order to conduct more
research to prepare for trial. During one hearing in which Appellant contended that he was not
provided adequate access to the law library, the trial court explained as follows:


                   But that‟s part of the problems of representing oneself is that a lawyer has
                   flexible time to be able to do their own legal research.

                   ....

                   To be locked up in jail, then, just by the pure mechanism, you don‟t have as
                   much flexible time to do that. Again, doesn‟t keep you from representing
                   yourself. But it does impact your opportunity, I guess, to do research when you
                   want to. Because they can‟t afford to let you do research when you want to.


        4
          In his “Request for Approval of Investigative Expenses,” Appellant states that he was “admonished to pro
se representation in this case,” and recognizes the trial court‟s appointment of standby counsel.
        5
            The Smith County case has the same trial court cause number as Curry I.



                                                         11
       At no point before, during, or after trial in this case did Appellant renounce his desire to
proceed pro se and request standby counsel to represent him. Even though Appellant received a
ninety-nine year sentence in Hardeman County while this case was pending, there is nothing in
the record to suggest that there was such a change in circumstances that additional inquiry into
Appellant‟s assertion of his right to counsel was necessary. See Tate, 2013 WL 3456742, at *2.
The trial court referenced the Hardeman County case after Appellant was found guilty, and
Appellant affirmed the trial court‟s characterization that he “didn‟t do so well.” But Appellant
explained that the outcome of the Hardeman County case was due to the fact that he did not have
enough time to prepare for trial and had not received discovery sufficiently in advance of trial.
Here, all of Appellant‟s requests for additional time, discovery, and an investigator were granted.
Appellant announced “ready” prior to the commencement of trial.
       The trial court‟s failure to admonish Appellant about the punishment range in this case
does not, by itself, require reversal. See Smith v. State, No. 05-03-01282, 2004 WL 1089206, at
*8 (Tex. App.—Dallas May 17, 2004, no pet.) (op. nunc pro tunc, not designated for publication)
(citing Halliburton v. State, 928 S.W.2d 650, 652-53 (Tex. App.—San Antonio 1996, writ
ref‟d)). The punishment range in this case was the same as the punishment range in Curry I in
which Appellant received a twenty year sentence. See generally TEX. PENAL CODE ANN. § 31.09
(West 2011), §§ 12.42, 31.03(e)(5) (West Supp. 2013). Furthermore, the punishment range was
announced prior to the commencement of trial, and Appellant did not object or otherwise notify
the trial court that he was unaware of the range of punishment.
       Although it is preferable that a defendant be admonished of the dangers and
disadvantages of self-representation in every case in which he asserts his right to self-
representation, we conclude that the facts of this case show the trial court did not commit
reversible error by failing to give additional admonishments. There is nothing in this record to
suggest that Appellant‟s decision to represent himself and waive his right to counsel was not
“made with eyes open.” See Faretta, 422 U.S. at 835, 95 S. Ct. at 2541; Williams, 252 S.W.3d
at 356; Johnson, 760 S.W.2d at 278-79; Blankenship, 673 S.W.2d at 583. We also conclude
that, based on the facts and circumstances of this case, Appellant‟s waiver of the right to counsel
was uncoerced and knowingly, voluntarily, and intentionally made. Williams, 252 S.W.3d at
356-57; Collier, 959 S.W.2d at 626. Accordingly, we overrule Appellant‟s first issue.




                                                12
                                         IMPOSITION OF COURT COSTS
         In his second issue, Appellant contends that the trial court erred in imposing court costs
not supported by the statutorily required bill of costs and by ordering the court costs to be
withdrawn from his inmate trust account. Because the bill of costs was not included in the
record, Appellant contends that he is subject to an order that violates his right to due process and
has no basis in fact.
         After Appellant filed his brief, the record was supplemented with a bill of costs.
Appellant has not been deprived of the opportunity to file a supplemental or reply brief to
challenge whether the costs in the judgment nunc pro tunc and withholding order were correctly
assessed. We have received no such brief that identifies any incorrectly assessed costs.
         Having compared the bill of costs with the trial court‟s judgment nunc pro tunc and
withdrawal order, we conclude that Appellant‟s argument on appeal relating to the imposition of
court costs is now moot. See Black v. State, No. 12-13-00067-CR, 2013 WL 4716195, at *4
(Tex. App.—Tyler Aug. 30, 2013, no pet.) (mem. op., not designated for publication); Ballinger
v. State, 405 S.W.3d 346, 349 n.4 (Tex. App.—Tyler 2013, no pet.). Accordingly, we overrule
Appellant‟s second issue.


                                                    DISPOSITION

         Having overruled both of Appellant‟s issues, we affirm the judgment of the trial court.

                                                                  SAM GRIFFITH
                                                                     Justice

Opinion delivered November 21, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                          13
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 21, 2013


                                          NO. 12-11-00397-CR


                                       CARL WADE CURRY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0415-11)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Sam Griffith, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                         THE STATE OF TEXAS
                            MANDATE
                              *********************************************



TO THE 7TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of November, 2013 , the cause upon appeal to revise or reverse your judgment between

                                    CARL WADE CURRY, Appellant

                          NO. 12-11-00397-CR; Trial Court No. 007-0415-11

                                      Opinion by Sam Griffith, Justice.

                                   THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

      “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance.”
         WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for the Twelfth
Court of Appeals District of Texas in this behalf, and in all things have it duly recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of Appeals for the
Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler, this the xx day of September,
2013.


                           CATHY S. LUSK, CLERK


                           By: _______________________________
                               Chief Deputy Clerk